Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment after final filed on 02/18/2022.

Allowable Subject Matter
Claims 1-5, 7-8, 10-12, 13-18, 19-26 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ identifying quality-of-service (QoS) parameters that correspond to values of the first plurality of fields from multiple QoS parameters corresponding to multiple values; and scheduling transmission of the data packet based on the QoS parameters
” and in combination with other limitations recited as specified in claim 1.


Claim  7  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ 
Transmission of the data packet based on quality-of-service (QoS) parameters that correspond to values of the first plurality of fields, the QoS parameters identifies from multiple QoS parameters corresponding to multiple values ” and in combination with other limitations recited as specified in claim 7.

Claim  13  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ 
” and in combination with other limitations recited as specified in claim 13.


Claim  19  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ identify quality-of-service (QoS) parameters that correspond to values of the first plurality of fields from multiple QoS parameters corresponding to multiple values; and schedule transmission of the data packet based on the QoS parameters
” and in combination with other limitations recited as specified in claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG T HO/Primary Examiner, Art Unit 2412